UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
___________________________________________

TIMOTHY SMITH,

                              Plaintiff,

v.                                                          3:17-CV-0286
                                                            (GTS/ML)
JOHN TKACH; TICIA EAVES; TRACI
ZIEGENHAGEN; KATRINA TOKOS; JULIA
HEPWORTH; JESSICA LAYMAN; SUSAN
PATTERSON; MARISSA CARTER; KATHLEEN
SANTONI; JOHN CHOYNOWSKI; JON
PETERSON; and BIRKSHIRE FARM CENTER,

                        Defendants.
___________________________________________

APPEARANCES:                                                OF COUNSEL:

TIMOTHY SMITH
  Plaintiff, Pro Se
6 Main Street Terrace, Apt. 2A
Johnson City, NY 13790

BROOME COUNTY ATTORNEY’S OFFICE                             CHERYL D. SULLIVAN, ESQ.
  Counsel for DSS Defendants
Broome County Office Building
60 Hawley Street, P.O. Box 1766
Binghamton, NY 13902-1766

GIRVIN & FERLAZZO, P.C.                                     PATRICK J. FITZGERALD III, ESQ.
  Counsel for Birkshire Defendants
20 Corporate Woods Boulevard
Albany, NY 12211-2350

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se civil rights action filed by Timothy Smith

(“Plaintiff”) against Birkshire Farm Center and Ticia Eaves (“Berkshire Defendants”), and John
Tkach, Traci Ziegenhagen, Katrina Tokos, Julia Hepworth, Jessica Layman, Susan Patterson,

Marissa Carter, Kathleen Santoni, John Choynowski, and Jon Peterson (“DSS Defendants”), are

the following two motions: (1) the Birkshire Defendants’ motion for summary judgment; and (2)

the DSS Defendants’ motion for summary judgment. (Dkt. Nos. 50, 51.) For the reasons set

forth below, the Birkshire Defendants’ motion is granted and the DSS Defendants’ motion is

granted.

I.     RELEVANT BACKGROUND

       A.      Plaintiff's Amended Complaint

       Generally, in his Amended Complaint, Plaintiff explicitly asserts two causes of action.1

(Dkt. No. 5 [Pl.’s Am. Compl.].) First, Plaintiff claims that Defendants violated his Fourth

Amendment rights by (a) wrongfully taking three of his children from his custody and placing

them in foster care, and (b) making false allegations and statements against him that have led the

Broome County Family Court to deny his efforts to have his children returned to him or to a

family member. (Id.)

       Second, Plaintiff claims that Defendants violated his Fourteenth Amendment rights by

wrongfully continuing to withhold his children from him. (Id.) Plaintiff also claims that

Defendant Berkshire Farms is allowing his children to be abused in foster care. (Id.)

       In addition to these explicit claims, Plaintiff also appears to assert a claim pursuant to 42

U.S.C. § 1985 in that he indicated on his Amended Complaint that his claims arise under both

that section and 42 U.S.C. § 1983. (Id. at ¶ 1.) Plaintiff additionally alleges that he suffered



       1
              The Court notes that a third explicit cause of action under the Fifth Amendment
was previously dismissed. (Dkt. No. 11 [Decision and Order filed Aug. 30, 2017].)

                                                  2
“sever[e] mental depression, mental distress and mental anguish” as the result of Defendants’

actions, suggesting that he possibly also intends to assert a claim for intentional or negligent

infliction of emotional distress under New York common law. (Id. at 13.)

       Lastly, Plaintiff states as part of his discussion of the case that Defendants’ actions are “a

violation of [the] 1[st], 4th . . . 8th and 14th Amendments.” (Id. at 11.)2

       B.      Undisputed Material Facts on the Birkshire Defendants’ Motion for
               Summary Judgment

       Unless otherwise noted, the following facts were asserted and supported with accurate

record citations by the Birkshire Defendants in their Statement of Material Facts and expressly

admitted by Plaintiff in his response thereto or denied without appropriate record citations

supporting his denial. (Compare Dkt. No. 50, Attach. 2 [Berkshire Defs.’ Rule 7.1 Statement]

with Dkt. No. 54, Attach. 1 [Pl.’s Rule 7.1 Resp.].)

       1.      Plaintiff's three children at issue in this case are Ar S, born in 2012, Am S, born in

2013, and Ay S, born in 2014.

       2.      The children’s mother is Justine Crowley.

       3.      Plaintiff met Crowley in 2011 and lived with her in several locations over the



       2
                The Court notes that, in performing a preliminary review of Plaintiff’s Amended
Complaint, Magistrate Judge Peebles found that Plaintiff has asserted claims under the 4th, 5th,
and 14th Amendments and recommended that only the 5th Amendment claim be dismissed, a
finding that was adopted by this Court. (Dkt. No. 7 [Report and Recommendation filed July 13,
2017]; Dkt. No. 11 [Decision and Order filed Aug. 30, 2017].) However, the Court finds that it
should nonetheless consider the additional claims discussed above (i.e., the apparent claims
under the First Amendment, the Eighth Amendment, 42 U.S.C. § 1985, and New York common
law) in order to construe Plaintiff’s Amended Complaint liberally and to resolve all of the claims
he appears to be asserting. See McLeod v. Jewish Guild for the Blind, 864 F.3d 154, 156 (2d Cir.
2017) (“We liberally construe pleadings and briefs submitted by pro se litigants, reading such
submissions to raise the strongest arguments they suggest.”).

                                                  3
subsequent four years.

        4.      As of mid-2015, Plaintiff was living in Endicott, New York, with Crowley, their

three children, three of Crowley’s other children, a friend of Crowley, and the friend’s three

children.

        5.      Plaintiff later testified that living with nine children was “kind of “hectic,” “a little

bit [c]razy,” and “a little [s]tressful.”

        6.      Plaintiff, Crowley, and Crowley’s friend all regularly used a car which was owned

by Crowley's friend.

        7.      One afternoon in June 2015, Plaintiff got into an argument with Crowley outside

their home.

        8.      Plaintiff had “had some beers” that day before his argument with Crowley.

        9.      The argument arose because Plaintiff was frustrated that Crowley and her friend

would frequently go out, leaving the household’s nine children in Plaintiff’s care.

        10.     During the argument, Plaintiff broke Crowley’s phone and slashed three of the

tires of the household car to prevent Crowley from leaving him at home with the children.

        11.     At the time of the argument, the children were playing nearby in the next-door

neighbor’s yard, and they were visible to Plaintiff as he slashed the tires of the car and argued

with Crowley.

        12.     Plaintiff was arrested as a result of the incident and pled guilty.

        13.     Pursuant to this arrest and guilty plea, Plaintiff served about four months in the

Broome County Jail.

        14.     While Plaintiff was in jail, he heard from Child Protective Services caseworkers


                                                   4
who had visited him in jail, as well as from fellow inmates and news reports, that Crowley was

dealing drugs and “hanging with sex offenders,” that a meth lab and heroin needles had been

found in his home, and that the home had been “taped off” due to a drug investigation.

        15.    Crowley habitually neglected her children, left the house “a total wreck,” left the

children without supplies in the care of acquaintances, and ultimately abandoned the children

entirely.

        16.    Crowley’s father eventually visited, located the children, and took them home

with him to North Carolina.

        17.    At some point after abandoning the children, Crowley was arrested for

prostitution in Virginia.

        18.    In October 2015, Plaintiff was extradited to Pennsylvania pursuant to an

outstanding fugitive warrant for misdemeanor assault; he then served about one month of jail

time in Pennsylvania.

        19.    Plaintiff was released from jail in Pennsylvania on or around the first week of

November 2015.

        20.    Plaintiff was homeless for about one month thereafter, during which time the

Broome County Department of Social Services (“DSS”) briefly provided him with a hotel room.

        21.    Plaintiff then obtained an apartment on John Street in Binghamton, where he lived

for “at least six months” but “less than a year.”

        22.    On March 11, 2016, Crowley’s father brought the children to Binghamton

intending to return them to Plaintiff, but the Broome County Family Court (“Family Court”)

issued an order placing the children in the custody of the DSS.


                                                    5
       23.      On March 11, 2016, the DSS took the children into its custody.

       24.      Defendant Berkshire Farm Center and Services for Youth is a New York

not-for-profit corporation which contracts with Broome County to provide foster care

management services.

       25.      Defendant Eaves is (and was at all times relevant to this case) a Family Specialist

employed by Defendant Berkshire.

       26.      On March 11, 2016, after the Family Court had issued its order and DSS had

taken custody of the children, Defendant Berkshire was retained by DSS to provide foster care

management services to Plaintiff’s children who had been placed in DSS’s custody.

       27.      Defendant Eaves was assigned by Defendant Berkshire to assist DSS with

identifying a suitable private foster home and transitioning the children into foster care.

       28.      Defendant Eaves has remained involved with the children’s case as the assigned

Case Planner.

       29.      Defendant Eaves does not have custody of the children (who remain in private

foster homes to this day), but she supervises their visits with Plaintiff and Crowley, and she

communicates with the parents to coordinate visitation and keep them apprised of the status of

the family’s case.

       30.      A Family Assessment and Service Plan (“FASP”) report is an internal document

that is shared amongst the team of caseworkers assigned to a family–including DSS personnel

and Defendant Berkshire’s employees–to assist them with day-to-day case management.

       31.      DSS personnel create an initial FASP after opening a new case.

       32.      Thereafter, the FASP is maintained by the case planner assigned to a family to


                                                  6
track the status of the family’s case and set goals for the future.

       33.     A FASP includes a “Family Service Plan” section that documents the case

planner’s opinions regarding birth parents’ preparedness to care for their children.

       34.     The primary purpose of the “Family Service Plan” section is to provide guidance

to the parents regarding what steps they may need to take to regain custody of their children.

       35.     From time to time, copies of FASP reports are provided to the birth parents to

inform them of the steps they may need to take to regain custody.

       36.     The concerns and goals documented in the FASP reports are also discussed with

birth parents at in-person meetings.

       37.     The initial FASP for Plaintiff’s children was created by DSS personnel on or

about April 8, 2016.

       38.     Defendant Eaves met with Plaintiff on May 4, 2016, for a Service Plan Review.

       39.     On or about May 23, 2016, Defendant Eaves completed the “Family Service Plan”

section of the FASP.

       40.     The comments that Defendant Eaves entered into the FASP reflected her

independent professional opinions regarding the problems facing Plaintiff’s children and what

could be done to resolve those problems, with the goal of ultimately removing the children from

foster care and returning them to their birth parents’ custody.

       41.     Defendant Eaves formed her opinions based upon her interactions with Plaintiff

and upon the background information provided to her by DSS.3


       3
                Plaintiff denies this asserted fact. (Dkt. No. 54, Attach. 1, at 31, ¶ 41 [Pl.’s Rule
7.1 Resp.].) However, the evidence he cites in support of his denial (i.e., Exhibit B) does not
contradict the asserted fact. This asserted fact is therefore deemed admitted.

                                                   7
       42.     The Service Plan included a list of Defendant Eaves’ concerns regarding both

Plaintiff and Ms. Crowley.

       43.     The Service Plan also contained a proposed set of goals for resolving each

concern.

       44.     Each concern was accompanied by goal-setting comments under the headings

“Outcome (Definition of Achievement)” and “Family Activities.”

        45.    For Plaintiff, Defendant Eaves’ comments and goals included the following:

               Comment: “Tim may have suspected mental health issues that interfere with his
               ability to parent effectively.”
               Goals: “Tim will have a mental health evaluation and follow any and all
               recommendations”; “Tim will find a mental health provider, if needed.”

               Comment: “Tim has a history of not being able to control his anger.”
               Goals: “Tim will be able to control his emotions without becoming physical or
               threatening”; “Tim will enroll in, participate in and show benefit from an anger
               management class”; “Tim will not have any angry outbursts that scare or threaten
               others.”

               Comment: “Tim lacks the ability to properly supervise and parent his children.”
               Goals: “Tim will be able to parent and supervise his children as evidenced by
               improvement to his parenting skills and engagement during visits”; “Tim will enroll
               in, participate in, and show benefit from parenting classes”; “Tim will engage with
               all of his children for the entire visit.”

               Comment: “Tim has a long history of criminal activity and has served jail time.”
               Goals: “Tim [will] not have any police contact”; “Tim will refrain from illegal
               activities.”

               Comment: “Tim has not shown stable housing.”
               Goals: “Tim will show that he will be able to care for the children, meet their medical
               needs and ensure that the children will be safe.”

       46.     Defendant Eaves provided Plaintiff with a copy of the FASP.4


       4
               Plaintiff denies this asserted fact but has failed to either cite or provide any
evidence in support of that denial. (Dkt. No. 54, Attach. 1, at 32, ¶ 46 [Pl.’s Rule 7.1 Resp.].)

                                                 8
        47.    Defendant Eaves never provided the FASP to the Family Court and has no

knowledge of it ever being provided to the Family Court by anyone else.5

        48.    In the instant action, the Berkshire Defendants served Plaintiff with discovery

demands requesting that he specifically identify which statements by Defendant Eaves he claims

are false.

        49.    Following multiple court conferences, Plaintiff provided verified discovery

responses dated October 10, 2018, which identified the following statements that he claimed

were false: “Tim may have suspected mental health issues that interfere with his ability to parent

effectively,” “Tim has a history of not being able to control his anger,” “Tim lacks the ability to

properly supervise and parent his children,” “Tim has a history of criminal activity,” and “Tim

has not shown stable housing.”

        50.    Along with his October 10, 2018, discovery responses, Plaintiff produced 34

pages of documents marked with page numbers TS1 through TS34. These documents include a

copy of the FASP, as well as other documents. Defendant Eaves did not author or create any part


This fact is therefore deemed admitted.
        5
                Plaintiff denies this asserted fact, citing to his Exhibit I, noting that it is “[one]
page out of about 15 hundred pages attached.” (Dkt. No. 54, Attach. 1, at 32, ¶ 47 [Pl.’s Rule 7.1
Resp.].) To the extent that Plaintiff appears to be attempting to rely on evidence that has not
been submitted to this Court, such reliance is improper and cannot create a genuine issue of
material fact. Within the evidence that Plaintiff attached to his opposition memorandum of law,
the Court can find no evidence supporting Plaintiff’s denial (i.e., showing either that Defendant
Eaves provided the FASP to the Family Court or that she had knowledge that it had been
provided to the Family Court by someone else). Exhibit I in particular consists of a “Family
Services Progress Note” that was apparently submitted to the Family Court; but this Progress
Note does not indicate that it is a part of the FASP, nor does this Progress Note state or suggest
that Defendant Eaves or someone else provided the Family Court with the FASP (and in
particular the portion of the FASP containing the statements that Plaintiff alleges are false). This
asserted fact is therefore deemed admitted.

                                                  9
of the non-FASP documents marked as TS9 through TS34.6

       51.     On August 2, 2017, the Family Court issued a Decision and Order relating to a

neglect petition that the DSS had filed against Plaintiff and Justine Crowley.

       52.     The August 2, 2017, Family Court decision states that a neglect and abandonment

hearing was held before the Family Court in June 2017.

       53.     Plaintiff testified at the June 2017 hearing.

       54.     According to the Family Court decision of August 2, 2017, Plaintiff testified that

he and Crowley had “fought almost constantly” during their relationship.

       55.     In its decision of August 2, 2017, the Family Court held as follows: “[T]he

evidence clearly established by a preponderance of evidence a pattern of domestic violence [by

Plaintiff] to which the children were regularly exposed. Ar was harmed by having witnessed the

violence between his parents. . . . [T]he acts of domestic violence committed by [Plaintiff]

endangered the other children [as] well. . . . The record established a pattern of continuing

violence [by Plaintiff] which placed the children in imminent danger of physical, mental or

emotional impairment. . . . Accordingly, the Department has proven neglect by a preponderance




       6
                Plaintiff denies this asserted fact, although it is unclear precisely which portion of
the asserted fact he is denying and, in any event, he failed to cite evidence in support of that
denial. (Dkt. No. 54, Attach. 1, at 32, ¶ 50 [Pl.’s Rule 7.1 Resp.].) Instead, he states that he was
“[u]nable to mail this 1500 page document but I will provide it at March 7 hearing.” (Id.)
Regardless of the fact that it is not clear what 1,500 page document Plaintiff is referring to or
how it is material to the asserted fact, there is no evidence that Plaintiff ever submitted any such
document at any time after filing his opposition memorandum of law. (See generally Docket
Sheet.) Because Plaintiff’s denial is unsupported and ineffective, this asserted fact is deemed
admitted.

                                                  10
of evidence.”7

       56.       The documents produced by Plaintiff in response to the Berkshire Defendants’

Interrogatories include a New York Office of Children and Family Services administrative order

addressing Plaintiff’s challenge to two reports of child maltreatment that had been entered in the

New York State Central Register of Child Abuse and Maltreatment.

       57.       The administrative order upheld the reports in deference to the Family Court’s

decision of August 2, 2017.

       58.       The Family Court held a hearing on May 17, 2018, pursuant to a request for

custody filed by Plaintiff.

       59.       After considering Plaintiff's testimony at the hearing of May 17, 2018, the Family

Court refused to return the children to Plaintiff’s custody, holding that he had “no insight” and

“what appears to be” a “persecution complex” that rendered him unable to “effectively care for

the children.”

       60.       Plaintiff was deposed on February 12, 2018, in connection with a claim he filed

against New York State and Broome County.

       61.       Plaintiff was deposed on November 20, 2018, in connection with this case.

       62.       During his depositions, when questioned regarding his criminal history, Plaintiff



       7
                 Plaintiff denies this asserted fact, acknowledging that the Family Court said the
quoted statement, but that evidence establishes that the Family Court’s findings were wrong.
(Dkt. No. 54, Attach. 1, at 32, ¶ 55 [Pl.’s Rule 7.1 Resp.].) However, because the asserted fact
relates solely to what the Family Court found and stated in its decision, Plaintiff’s
acknowledgment that the Family Court did indeed find as much is essentially an admission of the
asserted fact. In other words, Plaintiff is improperly denying what he perceives to be an
implication of the asserted fact, not the asserted fact itself. This fact is therefore deemed
admitted.

                                                 11
testified that could not “remember everything” but that he had pled guilty to “a misdemeanor

here and there” and had been arrested “a few times.”

        63.     Plaintiff pled guilty to a robbery charge at age 17 after trying to rob a grocery store

with a plastic gun, and was on probation for five years.

        64.     Plaintiff also served some jail time for “little misdemeanor stuff” “when [he] was

young.”

        65.     Plaintiff served a prison sentence from 2002 to 2004 after pleading guilty to a

charge of criminal contempt.

        66.     Plaintiff’s contempt conviction resulted from his admittedly “numerous”

violations of a restraining order obtained by a former girlfriend with whom he had been arguing

“all the time” over custody and visitation of some of Plaintiff’s other children.

        67.     During his prison sentence, Plaintiff was moved from a minimum-security prison

to a medium-security prison, then to a “maxi-max” security prison, and then to two maximum

security prisons.

        68.     Plaintiff testified that he was transferred from a minimum-security prison to a

medium-security prison after getting attacked by another inmate over a gambling debt, and that

he was sent to higher-security prisons after getting a “ticket” when his ex-girlfriend told the

authorities that he had sent her a threatening letter.

        69.     After his release from prison in 2004, Plaintiff faced criminal charges “off and

on” and was in jail “quite a few times.”

        70.     Plaintiff testified that, while he was living in Pennsylvania around 2007, he “won”

a fistfight with someone who owed him money, resulting in the assault warrant that later led to


                                                  12
his 2015 extradition to Pennsylvania.

        71.      Around 2007 or 2008, Plaintiff was arrested following another altercation, in

which he had been “arguing with someone and . . . broke their phone.”

        72.      While under arrest for that altercation, Plaintiff was picked out from a lineup and

charged with four counts of armed robbery.

        73.      After this charge, Plaintiff was jailed for almost a year on Rikers Island.

        74.      Plaintiff testified that he was acquitted of the robbery charges.

        75.      In 2010, while intoxicated after “drinking a lot” at a party, Plaintiff got into an

altercation with several other people which, according to his testimony, did not escalate into a

direct physical fight, but during which he “kicked their car” and threw a knife into the street

while announcing that he “[didn't] even need this knife” because he “could fight without a knife.”

        76.      As a result of this incident, Plaintiff was charged with possession of a knife and

held in Broome County Jail for thirteen months.

        77.      Around 2011 or 2012, Plaintiff had a fistfight with Crowley's ex-husband, which

apparently resulted in no criminal charges.

        78.      In the summer of 2017, Plaintiff pled guilty to trespassing after kicking in an

apartment door during an argument with another resident of his building, and he served a brief

jail sentence.

        79.      Plaintiff had been drinking before the trespassing incident in the summer of 2017.

        80.      Plaintiff was jailed briefly in May 2018 on a charge of welfare fraud, which was

ultimately resolved via a conditional release agreement.

        81.      While Plaintiff was residing at his John Street apartment, he also frequently stayed


                                                   13
with his new fiancée at her apartment on Grant Street in Johnson City.

       82.     Plaintiff eventually moved out of his John Street apartment and into his fiancée’s

Grant Street apartment.

       83.     While living on Grant Street, Plaintiff also resided part-time in the nearby

apartment of his fiancée’s sister to help take care of the apartment while his fiancée’s sister

served a prison sentence for drug dealing.

       84.     Plaintiff and his fiancée then moved to a larger apartment on Balcom Avenue in

Binghamton for “a year or less,” apparently also during 2016.

       85.     Plaintiff’s Balcom Avenue landlord brought an eviction action against him when

he fell behind on rent.

       86.     Plaintiff and his fiancée then moved to an apartment in Johnson City, New York.

       87.     Plaintiff was still residing in the Johnson City apartment as of his deposition in

November of 2018.

       88.     At some point, Plaintiff falsely told DSS that he was merely “couch surfing” in

order to avoid jeopardizing his fiancée’s welfare benefits.

       89.     Plaintiff received medical treatment at various times for “mental conditions,”

which included “severe depression,” as well as sleeping problems for which he was prescribed

anti-psychotics.

       90.     Plaintiff visited a therapist who “agreed with [Defendant Eaves]” that Plaintiff

“[did not] have good parenting skills.”




                                                 14
        C.     Undisputed Material Facts on the DSS Defendants’ Motion for Summary
               Judgment

        Unless otherwise noted, the following facts were asserted and supported with accurate

record citations by the DSS Defendants in their Statement of Material Facts and expressly

admitted by Plaintiff in his response thereto or denied without appropriate record citations

supporting his denial. (Compare Dkt. No. 51, Attach. 5 [DSS Defs.’ Rule 7.1 Statement] with

Dkt. No. 54, Attach. 1 [Pl.’s Rule 7.1 Resp.].)

        1.     The Plaintiff commenced this action by filing a Summons and Complaint on

March 13, 2017; he later filed an Amended Complaint on May 26, 2017.

        2.     The Summons and Complaint was served upon Defendants Ziegenhagen, Tokos,

Hepworth, Laymon, Patterson, Carter, Santoni, Tkach, Choynowski and Peterson on September

26, 27 and 28, 2017.

        3.     An Answer to the Summons and Complaint was submitted on November 29,

2017.

        4.     On March 11, 2016, an Order of the Broome County Family Court (“Family

Court”) was entered directing the removal of the three minor children of Plaintiff and Justine

Crowley by the Broome County Department of Social Services (“DSS”) and directing that a

Family Court Act Section 1034 investigation be conducted as to any maltreatment of the

children.

        5.     Plaintiff and Crowley were residents of Broome County at the time that the report

was made; as a result, the matter was investigated by the DSS Child Protective Services Unit.

        6.     Such investigation determined that there was credible evidence to find that the



                                                  15
subject children had been maltreated in that Plaintiff had a history of instability and was unable

to adequately provide care for the children.

        7.      Thereafter, on April 7, 2016, the initial report of maltreatment was found to be

“indicated” under Section 412(7) of New York Social Services Law, and this finding was entered

into the Central Register.

        8.      On April 20, 2016, an additional report was made alleging that Plaintiff had

caused the children to witness acts of violence in the home against their mother.

        9.      On May 5, 2016, this report was also found by DSS to be “indicated.”

        10.     Plaintiff requested an administrative hearing to amend the indicated reports to

remove him as a named party by DSS.

        11.     By an Order of May 4, 2018, Plaintiff’s request was denied and the findings of the

indicated reports were upheld.

        12.     Subsequently, on March 17, 2016, a neglect petition was filed in Family Court

naming Plaintiff as a Respondent.

        13.     An Order of the Family Court was entered on August 2, 2017, after trial, finding

that the three named children who had been removed on March 11, 2016, and placed in the

temporary custody of DSS had been neglected and that Plaintiff was the person responsible for

this neglect.

        D.      Parties’ Briefing on Defendants’ Motions for Summary Judgment

                1.     The Birkshire Defendants’ Memorandum of Law-In-Chief

        Generally, in their motion for summary judgment, the Birkshire Defendants make six

arguments. (Dkt. No. 50, Attach. 1, at 15-29 [Birkshire Defs.’ Mem. of Law].) First, as a


                                                 16
general matter, the Birkshire Defendants argue that, because they did not become involved in the

underlying events until after Plaintiff’s children were taken into custody by DSS, they cannot be

subject to any claims based on the actual removal of the children. (Id. at 15-16.) The Birkshire

Defendants also argue that Plaintiff is barred by the Rooker-Feldman doctrine from asserting any

claims that challenge the validity of the Family Court’s removal order or other custody decisions.

(Id.)

        Second, the Birkshire Defendants argue that Plaintiff has failed to state a claim under the

Fourth Amendment because, to the extent that he asserts a claim of wrongful seizure of his

children and malicious prosecution, (a) parents lack standing to bring a wrongful seizure claim

because the deprivation of rights in such a case belongs to the child rather than the parent (and

Plaintiff has not brought any claims on behalf of his children), (b) any claim of wrongful seizure

of his children nonetheless cannot succeed because the Birkshire Defendants did not seize his

children, and (c) as to a claim of malicious prosecution, there has been no criminal proceeding

here, much less one that terminated in Plaintiff’s favor. (Id. at 16-18.)

        Third, the Birkshire Defendants argue that Plaintiff cannot maintain a claim for

conspiracy under 42 U.S.C. § 1985 because he has not alleged or established a conspiracy to

infringe his rights that was motivated by discriminatory animus. (Id. at 18.)

        Fourth, the Birkshire Defendants argue that Plaintiff has failed to state a valid claim under

42 U.S.C. § 1983 for the following reasons: (1) the Birkshire Defendants are not state actors

because Defendant Birkshire is a private entity; (2) Defendant Birkshire is not a “private child-

caring institution” that would be classified as a state actor under Second Circuit precedent

because Plaintiff does not argue that the custodial care of his children caused the injury, but


                                                 17
rather that Defendant Eaves’ comments influenced the Family Court’s decisions; and (3)

Defendant Eaves’ statements were not made under the color of law because they were her own

opinions. (Id. at 19-21.)

        Fifth, the Birkshire Defendants argue that Plaintiff’s claim under the Fourteenth

Amendment is (a) barred by collateral estoppel and (b) not supported by the evidence. (Id. at 22-

28.) As to collateral estoppel, the Birkshire Defendants argue that Plaintiff is estopped from

challenging the truth of some of the statements made by Defendant Eaves because the Family

Court has already made rulings on issues related to those statements (i.e., Plaintiff’s fitness as a

parent). (Id. at 25-26.) As to whether his claim is supported, the Birkshire Defendants argue

that, even if Plaintiff has asserted a valid liberty interest in the deprivation of his children, he has

failed to establish a causal nexus between Defendant Eaves’ statements and his inability to regain

custody because there is no evidence to show that her statements were disclosed to the Family

Court. (Id. at 22-23.) Additionally, the Birkshire Defendants argue that (a) Defendant Eaves’

statements are non-actionable expressions of opinion under New York defamation law, (b) the

evidence establishes that those statements were nonetheless true, (c) there is no indication that

Defendant Eaves acted negligently in making any false statements, and (d) to the extent Plaintiff

intends to rely on any statements made as part of Defendant Eaves’ testimony in the Family

Court proceedings, she is entitled to absolute immunity for that testimony. (Id. at 23-28.)

        Sixth, and last, the Birkshire Defendants argue that, even if they are found to be state

actors, Defendant Eaves would be protected by the doctrine of qualified immunity and Defendant

Birkshire would not be responsible for her conduct because (a) Plaintiff cannot show that

Defendant Eaves lacked an objectively reasonable basis for her statements, and (b) there is no


                                                   18
evidence that Defendant Eaves was acting pursuant to an established policy of Defendant

Birkshire when making the allegedly defamatory statements. (Id. at 28-29.)

               2.      The DSS Defendants’ Memorandum of Law-In-Chief

        Generally, in their motion for summary judgment, the DSS Defendants make eight

arguments. (Dkt. No. 51, Attach. 4, at 3-16 [DSS Defs.’ Mem. of Law].) First, the DSS

Defendants argue that any pendant state law causes of action asserted in the Amended Complaint

must be dismissed due to Plaintiff’s failure to comply with N.Y. County Law § 52 (which

incorporates the notice-of-claim requirements of N.Y. Gen. Mun. L. §§ 50-e and 50-i to suits

against Broome County) because he has failed to serve a notice of claim. (Id. at 3-4.)

        Second, the DSS Defendants argue that Plaintiff’s claims against them in their official

capacity must be dismissed because such claims essentially amount to suing the county itself.

(Id. at 5.)

        Third, the DSS Defendants argue that liability cannot be imposed on them on the basis of

respondeat superior because Plaintiff has not shown that they personally participated in the

investigation or maltreatment reports that resulted in the removal of Plaintiff’s children from his

custody, and he has not shown that they acted pursuant to a municipal policy or custom. (Id. at

6-7.)

        Fourth, the DSS Defendants argue that Plaintiff has failed to state a cause of action

against them because they had a reasonable basis for their investigations and reports. (Id. at 8-9.)

        Fifth, the DSS Defendants argue that Plaintiff’s claim for infliction of emotional distress

must be dismissed because (a) such claims cannot be made against a governmental entity, and (b)

he has not shown that the conduct alleged was extreme or outrageous or that it endangered his


                                                 19
physical safety or caused him to fear for his physical safety. (Id. at 10-11.)

          Sixth, the DSS Defendants argue that Plaintiff’s claims against Broome County as to the

actions of DSS must be dismissed because there is no basis for imposing municipal liability. (Id.

at 12.)

          Seventh, the DSS Defendants argue that Plaintiff’s claims against them in their individual

capacities must be dismissed because they are entitled to qualified immunity under the good-faith

exception in N.Y. Soc. Servs. L. § 419, arguing also that Plaintiff has not alleged or established

that they acted outside the scope of their employment or beyond the discharge of their duties.

(Id. at 13-14.) The DSS Defendants also argue that qualified immunity is warranted because the

Family Court deemed their reports to be truthful. (Id.)

          Eighth, and last, the DSS Defendants argue that Plaintiff’s claims under the Fourteenth

Amendment must be dismissed because he has not established a causal nexus between their

actions and the removal/continued placement in foster care of his children by DSS. (Id. at 15-

16.) The DSS Defendants also argue that Plaintiff has not shown that any of the allegations they

made were false. (Id.)

                 3.      Plaintiff’s Opposition Papers

          In response to Defendants’ motions, Plaintiff submitted a document discussing his past

experience in caring for children, arguing that Defendants’ various statements that he was a

“drug addict,” a “child and woman abuser,” and “in general a bad guy” are all false, and asserting

that his children are being abused in foster care. (Dkt. No. 54, at 1-3 [Pl.’s Opp’n Papers].) The

Court notes that, before filing his opposition papers, Plaintiff had to be adequately advised of the

potential consequences of failing to file a proper opposition memorandum of law. (See, e.g.,


                                                  20
Dkt. No. 50, Attach. 10; Dkt. No. 3, at 2.) See also N.D.N.Y. Pro Se Handbook, at 40; N.D.N.Y.

L.R. 7.1(b)(3).

                  4.   The Birkshire Defendants’ Reply Memorandum of Law

       In reply to Plaintiff’s response, the Birkshire Defendants make three arguments. (Dkt.

No. 55, at 4-9 [Birkshire Defs.’ Reply Mem. of Law.].) First, the Birkshire Defendants argue that

Plaintiff has essentially admitted the arguments made by the Birkshire Defendants by failing to

oppose them in his opposition papers. (Id. at 4-5.)

       Second, the Birkshire Defendants argue that Plaintiff’s arguments in opposition are not

relevant to this case because (a) the Court cannot rule on the validity of the Family Court’s

findings (including his fitness as a parent), and (b) his assertion that his children are being abused

in foster care are both untrue and irrelevant to his claims. (Id. at 5-6.)

       Third, and last, the Birkshire Defendants argue that Plaintiff has failed to create any

genuine dispute of material fact as required on a motion for summary judgment. (Id. at 6-9.)

II.    LEGAL STANDARD GOVERNING A MOTION FOR SUMMARY JUDGMENT

       Under Fed. R. Civ. P. 56, summary judgment is warranted if "the movant shows that there

is no genuine dispute as to any material fact and that the movant is entitled to a judgment as a

matter of law." Fed. R. Civ. P. 56(a). A dispute of fact is "genuine" if "the [record] evidence is

such that a reasonable jury could return a verdict for the [non-movant]." Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).8 As for the materiality requirement, a dispute of fact is


       8
                As a result, "[c]onclusory allegations, conjecture and speculation . . . are
insufficient to create a genuine issue of fact." Kerzer v. Kingly Mfg., 156 F.3d 396, 400 (2d Cir.
1998) [citation omitted]. As the Supreme Court has explained, "[The non-movant] must do more
than simply show that there is some metaphysical doubt as to the material facts." Matsushita
Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-86 (1986).

                                                  21
"material" if it "might affect the outcome of the suit under the governing law . . . . Factual

disputes that are irrelevant or unnecessary will not be counted." Anderson, 477 U.S. at 248.

        In determining whether a genuine issue of material fact exists, the Court must resolve all

ambiguities and draw all reasonable inferences against the movant. Anderson, 477 U.S. at 255.

In addition, "[the movant] bears the initial responsibility of informing the district court of the

basis for its motion, and identifying those portions of the . . . [record] which it believes

demonstrate[s] the absence of any genuine issue of material fact." Celotex v. Catrett, 477 U.S.

317, 323-24 (1986). However, when the movant has met its initial burden, the non-movant must

come forward with specific facts showing a genuine issue of material fact for trial. Fed. R. Civ.

P. 56(a), (c), (e).9

        Implied in the above-stated burden-shifting standard is the fact that, where a non-movant

willfully fails to respond to a motion for summary judgment, a district court has no duty to

perform an independent review of the record to find proof of a factual dispute–even if that non-

movant is proceeding pro se.10 (This is because the Court extends special solicitude to the pro se

litigant by ensuring that he or she has received notice of the consequences of failing to properly

respond to the motion for summary judgment.)11 As has often been recognized by both the

Supreme Court and Second Circuit, even pro se litigant must obey a district court’s procedural


        9
                Among other things, Local Rule 7.1(a)(3) requires that the non-movant file a
response to the movant's Statement of Material Facts, which admits or denies each of the
movant's factual assertions in matching number paragraphs, and supports any denials with a
specific citation to the record where the factual issue arises. N.D.N.Y. L. R. 7.1(a)(3).
        10
                 Cusamano v. Sobek, 604 F. Supp. 2d 416, 426 & n.2 (N.D.N.Y. 209) (Suddaby,
J.) (citing cases).
        11
                 Cusamano, 604 F. Supp. 2d at 426 & n.3 (citing cases).

                                                  22
rules.12

           Of course, when a non-movant willfully fails to respond to a motion for summary

judgment, "[t]he fact that there has been no [such] response . . . does not . . . [by itself] mean that

the motion is to be granted automatically." Champion v. Artuz, 76 F.3d 483, 486 (2d Cir. 1996).

Rather, as indicated above, the Court must assure itself that, based on the undisputed material

facts, the law indeed warrants judgment for the movant. Champion, 76 F.3d at 486; Allen v.

Comprehensive Analytical Group, Inc., 140 F. Supp.2d 229, 232 (N.D.N.Y. 2001) (Scullin, C.J.);

N.D.N.Y. L.R. 7.1(b)(3). What the non-movant's failure to respond to the motion does is lighten

the movant's burden.

           For these reasons, this Court has often enforced Local Rule 7.1(a)(3) by deeming facts set

forth in a movant's statement of material facts to be admitted, where (1) those facts are supported

by evidence in the record, and (2) the non-movant has willfully failed to properly respond to that

statement13–even where the non-movant was proceeding pro se.14

           Similarly, in this District, where a non-movant has willfully failed to respond to a

movant’s properly filed and facially meritorious memorandum of law, the non-movant is deemed

to have “consented” to the legal arguments contained in that memorandum of law under Local




           12
                  Cusamano, 604 F. Supp. 2d at 426-27 & n.4 (citing cases).
           13
                Among other things, Local Rule 7.1(a)(3) requires that the non-movant file a
response to the movant's Statement of Material Facts, which admits or denies each of the
movant's factual assertions in matching numbered paragraphs, and supports any denials with a
specific citation to the record where the factual issue arises. N.D.N.Y. L. R. 7.1(a)(3).
           14
                  Cusamano, 604 F. Supp. 2d at 427 & n.6 (citing cases).

                                                    23
Rule 7.1(b)(3).15 Stated another way, when a non-movant fails to oppose a legal argument

asserted by a movant, the movant may succeed on the argument by showing that the argument

possess facial merit, which has appropriately been characterized as a “modest” burden. See

N.D.N.Y. L.R. 7.1(b)(3) (“Where a properly filed motion is unopposed and the Court determined

that the moving party has met its burden to demonstrate entitlement to the relief requested therein

. . . .”); Rusyniak v. Gensini, 07-CV-0279, 2009 WL 3672105, at *1, n.1 (N.D.N.Y. Oct. 30,

2009) (Suddaby, J.) (collecting cases); Este-Green v. Astrue, 09-CV-0722, 2009 WL 2473509, at

*2 & n.3 (N.D.N.Y. Aug. 7, 2009) (Suddaby, J.) (collecting cases).

III.   ANALYSIS

       A.      Whether Plaintiff’s Fourth Amendment Claims Must Be Dismissed

       After careful consideration, the Court answers this question in the affirmative for the

reasons stated in the Birkshire Defendants’ memoranda of law. See, supra, Part I.D.1, 4. of this

Decision and Order. To those reasons, the Courts adds the following analysis.

       As a general matter that applies to both the Birkshire Defendants and the DSS

Defendants, the Court finds that Plaintiff is not entitled to claim any personal Fourth Amendment

right as a parent related to the seizure of his children. “Fourth Amendment rights are personal

rights” that “may not be vicariously asserted,” such that only the allegedly seized children–not



       15
                 See, e.g., Beers v. GMC, 97-CV-0482, 1999 U.S. Dist. LEXIS 12285, at *27-31
(N.D.N.Y. March 17, 1999) (McCurn, J.) (deeming plaintiff’s failure, in his opposition papers, to
oppose several arguments by defendants in their motion for summary judgment as consent by
plaintiff to the granting of summary judgment for defendants with regard to the claims that the
arguments regarded, under Local Rule 7.1[b][3]; Devito v. Smithkline Beecham Corp., 02-CV-
0745, 2004 WL 3691343, at *3 (N.D.N.Y. Nov. 29, 2004) (McCurn, J.) (deeming plaintiff’s
failure to respond to “aspect” of defendant’s motion to exclude expert testimony as “a concession
by plaintiff that the court should exclude [the expert’s] testimony” on that ground).

                                                24
their parents–may assert a violation of the Fourth Amendment related to seizure of a child by a

governmental entity. Uwadiegwu v. Dept of Soc. Servs. of the Cnty of Suffolk, 91 F. Supp. 3d

391, 395 (E.D.N.Y. 2015) (citing Southerland v. City of New York, 667 F.3d 87, 103 [2d Cir.

2012]) (other citations omitted). Plaintiff has not asserted any claims on behalf of his children in

this case, but instead seeks to vindicate only his personal Fourth Amendment rights. Therefore,

to the extent that the basis for Plaintiff’s Fourth Amendment claim is the seizure of his children,

such claim must fail.

       Additionally, the initial seizure of the children was effected on an order of the Family

Court. “In the context of a seizure of a child by the State during an abuse investigation . . . a

court order is the equivalent of a warrant.” Tenenbaum v. Williams, 193 F.3d 581, 602 (2d Cir.

1999). It is undisputed that, on March 11, 2016 (the day that DSS took Plaintiff’s children into

custody) the Family Court had issued an order placing those children into DSS’s custody. See,

supra, Part I.B. of this Decision and Order. The children were therefore seized under the

functional equivalent of a warrant and, because Plaintiff has not offered any factual allegations

plausibly suggesting (or evidence supporting) that the presumption of reasonableness applicable

to that seizure as a result of the Order should not apply, Plaintiff has not stated a claim under the

Fourth Amendment in this respect either.




                                                 25
               1.      The Birkshire Defendants16

       Plaintiff’s allegations against the Birkshire Defendants consist of his assertions that (a)

his children are being abused in their foster care placements, which abuse Defendant Birkshire

Farms has failed to remedy, and (b) Defendant Eaves made false statements about factors

indicative of Plaintiff’s fitness as a parent. (Dkt. No. 5, at 10-12 [Pl.’s Am. Compl.].)

       As discussed above, Plaintiff possess no personal Fourth Amendment right that has been

implicated in the seizure of his children; he similarly does not possess a personal Fourth

Amendment right in the treatment of his children while in foster care. Plaintiff therefore cannot

assert a valid Fourth Amendment claim based on his allegations that his children are being

abused in foster care and that Defendant Birkshire has ignored that abuse.

       Nor do Defendant Eaves’ allegedly false statements appear to implicate any Fourth

Amendment right. Plaintiff does not allege any seizure of his person as a result of these

statements, only the continued holding of his children in foster care.

       Lastly, as the Birkshire Defendants argue, to the extent that Plaintiff is intending to assert

a malicious prosecution claim, such a claim can be brought only in relation to criminal



       16
                The Court finds that, regardless of the cogency of the Birkshire Defendants’
arguments that they do not constitute state actors, the Court must nonetheless conclude that they
are state actors based on current Second Circuit precedent. Perez v. Sugarman, 499 F.2d 761,
765 (2d Cir. 1974); see also Duchesne v. Sugarman, 566 F.2d 817, 822 (2d Cir. 1977). Although
the continuing legal validity of such precedent has been criticized by other courts in this Circuit,
this Court finds, as have others, that it is constrained to apply that precedent until the Second
Circuit overrules it. See Mortimer v. City of New York, 15-CV-7186, 2018 WL 1605982, at *13
(S.D.N.Y. Mar. 29, 2018) (collecting cases); S.W. ex rel. Marquis-Abrams v. City of New York,
46 F. Supp. 3d 176, 195 (E.D.N.Y. 2014) (collecting cases); Phelan ex rel. Phelan v. Torres, 843
F. Supp. 2d 259, 268-74 (E.D.N.Y. 2011) (discussing in great detail why the Court believed that
this principle was no longer good law, but ultimately applying it because the Second Circuit had
never overruled it).

                                                 26
proceedings that terminated in the plaintiff’s favor. See Phillips v. DeAngelis, 571 F. Supp. 2d

347, 353 (N.D.N.Y. 2008) (Hurd, J.) (noting that a claim for malicious prosecution under the

Fourth Amendment requires a showing of “an initiation or continuation of criminal proceedings

by the defendant”). However, Plaintiff was not subjected to any criminal proceedings as a result

of the circumstances underlying his claims; rather, he was subjected to neglect proceedings in

Family Court, which is a civil court. Additionally, regardless of the type of proceedings, it is

undisputed that they did not resolve in Plaintiff’s favor, given that he was found to have

committed neglect of his children and denied reinstatement of custody by the Family Court.

Consequently, to the extent Plaintiff intended to assert a malicious prosecution claim, such claim

must fail.

       Based on the above, the Court finds that Plaintiff has failed to state and/or establish a

claim under the Fourth Amendment against the Birkshire Defendants.

               2.      The DSS Defendants

       Plaintiff’s allegations against the DSS Defendants consist of his assertions that (a) on

March 17, 2016, Defendant Julia Hepworth signed and sent to Plaintiff a ten-page letter of “false

allegations” and a summons to appear in court on March 18, 2016, (b) on April 8, 2016,

Defendant Traci Ziegenhagen sent him an “indicated” report (i.e., a finding that maltreatment has

been “indicated” as reported) based on false allegations of maltreatment and abuse of his children

and placed him on the state registry, (c) on April 8, 2016, Defendant Katrina Tokos approved

Defendant Ziegenhagen’s “indicated” report, (d) on May 5, 2016, Defendant Marissa Carter sent

him an “indicated” report based on false allegations of maltreatment or abuse of his children and

placed him on the state registry, (e) on May 5, 2016, Defendant Kathleen Santoni approved


                                                 27
Defendant Carter’s “indicated” report, (f) on June 15, 2016, Defendant Jessica Layman sent him

an “indicated” report based on false allegations of maltreatment or abuse of his children and

placed him on the state registry, (g) on June 15, 2016, Susan Patterson approved Defendant

Layman’s “indicated” report, (h) on September 27, 2016, Defendant John Tkach signed a

permanency hearing report containing false allegations against him, (i) on September 27, 2016,

Defendant John Choynowski approved Defendant Tkach’s report, and (j) on May 9, 2017,

Defendant Jon Peterson and Defendants Choynowski and Tkach signed a “termination of my

parental rights summons” containing false allegations. (Dkt. No. 5, at 3-9 [Pl.’s Am. Compl.].)

       The Court notes as an initial matter that all of the actions of these Defendants occurred

after Plaintiff’s children were initially seized pursuant to the Family Court’s order on March 11,

2016. Additionally, as with his allegations against the Birkshire Defendants, Plaintiff has failed

to allege any action of any of the DSS Defendants that resulted in a seizure of his person as

opposed to the continued seizure of his children, given that all of the allegations that the DSS

Defendants made false statements against him primarily serve to support his assertion that the

seizure of his children was wrongful. None of these allegations support a Fourth Amendment

claim for the same reasons as discussed above.

       The only allegations that would potentially suggest a seizure of Plaintiff in particular are

his allegations that certain Defendants’ “indicated” reports resulted him in being placed on a state

child abuse registry. However, the Court is not convinced that such allegations plausibly suggest

an unreasonable seizure in the meaning of the Fourth Amendment. Cf Doe v. Cuomo, 755 F.3d

105, 115 (2d Cir. 2014) (finding that, even if the requirement to register as a sex offender under

the federal statute constituted a search or seizure [which the court did not decide], any such


                                                 28
search or seizure was reasonable based on the fact that it served the special need of protecting

potential future victims and that the degree of intrusion was reasonable in relation to the interests

advanced by the statute). Black’s Law Dictionary defines a “seizure” as “[t]he act or an instance

of taking possession of a person or property by legal right or process; esp., in constitutional law,

a confiscation or arrest that may interfere with a person’s reasonable expectation of privacy.”

Black’s Law Dictionary (11th ed. 2019). Plaintiff has not alleged any way in which his inclusion

on such a registry violates his reasonable expectation of privacy; he has not alleged or offered

any evidence to establish that the registry is available to the public or even what information it

contains. The Court therefore finds that Plaintiff has not plausibly alleged that being placed on

the New York child abuse registry constituted a seizure.

        For all of the above reasons, the Court finds that Plaintiff has failed to state and/or

establish a claim under the Fourth Amendment against the DSS Defendants.

        B.      Whether Plaintiff’s Fourteenth Amendment Claims Must Be Dismissed

        After careful consideration, the Court answers this question in the affirmative for the

reasons stated in Defendants’ memoranda of law. (Dkt. No. 50, Attach. 1, at 22-28 [Birkshire

Defs.’ Mem. of Law]; Dkt. No. 51, Attach. 4, at 13-16 [DSS Defs.’ Mem. of Law]; Dkt. No. 55,

at 4-9 [Birkshire Defs.’ Reply Mem. of Law].) To those reasons, the Courts adds the following

analysis.

        As an initial matter, the Court construes Plaintiff’s allegations as to his Fourteenth

Amendment claim as asserting a violation of his due process rights, and will therefore assess

Plaintiff’s claims in that respect.




                                                  29
               1.      The Birkshire Defendants

       As to a claim of procedural due process, Plaintiff appears to allege that his liberty interest

in having custody of his children was violated by the Birkshire Defendants’ actions, and that his

reputation was damaged by Defendants’ statements. The Supreme Court has held that parents

have a “fundamental liberty interest . . . in the care, custody, and management of their child.”

Santosky v. Kramer, 455 U.S. 745, 753 (1982). “As a general rule . . . before parents may be

deprived of the care, custody, or management of their children without their consent, due

process–ordinarily a court proceeding, resulting in an order permitting removal–must be

accorded to them.” Nicholson v. Scoppetta, 344 F.3rd 154, 171 (2d Cir. 2003). Here, it is

undisputed that Plaintiff’s children were initially removed from his custody pursuant to an order

of the Family Court, and that subsequent findings of neglect and denials of reinstatement of

custody have all been made by the Family Court after hearings. Plaintiff has therefore not

established a clear deficiency in the procedures afforded to him. Additionally, even if Plaintiff

has established a prima facie stigma-plus claim based on the damage to his reputation and his

liberty interest in caring for his children, due process requires only that “he be given a post-

deprivation opportunity to clear his name.” Patterson v. City of Utica, 370 F.3d 322, 330 (2d

Cir. 2004). Plaintiff was afforded such an opportunity in the form of the custody–and

neglect–proceedings already discussed. Consequently, Plaintiff has not shown that he was

denied procedural due process.

       To the extent that Plaintiff alleges that the proceedings were somehow deficient because

the Family Court based its decision on false statements or testimony by Defendant Eaves in

particular, Plaintiff has not provided any evidence to establish that the Family Court even had


                                                 30
access to Defendant Eaves’ statements in the relevant FASP, much less that there existed a causal

nexus between those statements and the Family Court’s ultimate decision. Even if there was a

causal nexus, Plaintiff has also failed to show that these statements are demonstrably false

statements of fact. Rather, many of these statements (i.e., that Plaintiff has suspected mental

health issues and lacks the ability to properly supervise and parent the children) constitute

Defendant Eaves’ opinions based on her interactions with Plaintiff and review of other DSS

documents about him. Additionally, as the Birkshire Defendants have laid out at length, the

evidence available supports the accuracy of many of these statements, particularly pertaining to

his history of criminal activity, his lack of effective anger management, and his unstable housing

history. Plaintiff therefore has not sufficiently shown that, even if the Family Court had access to

the FASP, those statements somehow tainted his ability to receive fair process.

       Additionally, to state a claim for a violation of substantive due process, a plaintiff must

demonstrate that the state action was “so shocking, arbitrary, and egregious that the Due Process

Clause would not countenance it even were it accompanied by full procedural protection.” Cox

v. Warwick Valley Cent. Sch. Dist., 654 F.3d 267, 275 (2d Cir. 2011); see Trombley v. O’Neill,

929 F. Supp. 2d 81, 106 (N.D.N.Y. 2013) (Suddaby, J.) (“[A] parent’s substantive due process

claim can only be sustained if the removal of the child would have been prohibited by the

Constitution even had the parent been given all the procedural protections to which he was

entitled.”). However, state action that is merely “incorrect or ill-advised” is insufficient to satisfy

this standard; “[o]nly the most egregious official conduct can be said to be arbitrary in the

constitutional sense.” Cox, 654 F.3d at 275. The Family Court relied on the evidence before it

when determining that Plaintiff should be denied custody, and it is not the function of this Court


                                                  31
to assess whether that finding was right or wrong, but merely whether, under the totality of the

circumstances, it was so arbitrary as to constitute a constitutional violation. The Court cannot

say that the Birkshire Defendants’ actions, to the extent they may have contributed to the

continuing denial of custody, were so arbitrary or egregious. See Trombley, 929 F. Supp. 2d at

106 (finding that the plaintiff failed to allege facts plausibly stating a claim for a violation of

substantive due process rights where the removal of the children was pursuant to a Family Court

order based on evidence that the children had witnessed a domestic violence incident while the

plaintiff was also abusing alcohol in their presence). Plaintiff has therefore failed to establish a

claim under the theory of substantive due process.

                2.      The DSS Defendants

        The Court finds that Plaintiff’s claims under the Fourteenth Amendment against the DSS

Defendants fail for many of the same reasons as discussed above related to his claims against the

Birkshire Defendants. As discussed above in relation to Plaintiff’s claims under the Fourth

Amendment, Plaintiff’s claims are based on his allegation that all of the DSS Defendants either

made or approved statements that Plaintiff alleges were false and that led to the Family Court

both pursuing neglect proceedings against him and denying him custody of his children.

However, Plaintiff has neither shown that he was denied any procedures to which he was entitled

nor provided evidence to establish that the allegations made by the various DSS Defendants were

false. Rather, it is undisputed that Plaintiff was involved in an altercation with the children’s

mother in which he broke her cell phone and slashed three of her tires while the children were in

the next yard, which Plaintiff admitted occurred in an area that was visible from that next yard

where the children were playing. This altercation was the subject of at least one of the indicated


                                                  32
reports. Plaintiff has not otherwise specified what statements in the various reports he is

asserting are false.

        Additionally, there is no evidence to establish that, even if some of the statements in the

reports were false or mistaken (a proposition that Plaintiff has not supported with evidence),17 the

alleged actions of the DSS Defendants were so arbitrary or egregious as to constitute a violation

of Plaintiff’s substantive due process rights. In particular, Plaintiff has not presented any

evidence that would suggest or establish that the DSS Defendants made or approved of the

relevant statements in the report with an intent to injure him in an unjustifiable way. See Edrei v.

Maguire, 892 F.3d 525, 533 (2d Cir. 2018) (noting that the Supreme Court has cautioned that, in

regard to executive [rather than legislative] conduct, “only the most egregious official conduct

can be said to be arbitrary in the constitutional sense,” usually when the conduct is “intended to

injure in some way unjustifiable by any government interest”). Plaintiff therefore has failed to

establish a claim pursuant to the Fourteenth Amendment against the DSS Defendants.

                C.     Whether, in the Alternative, Defendants Are Protected by the
                       Doctrine of Qualified Immunity as a Matter of Law

        After careful consideration, the Court answers this question in the affirmative for the

reasons stated in the Defendants’ memoranda of law. See, supra, Part I.1, 2 of this Decision and

Order. To those reasons, the Court adds the following analysis.


        17
                The Court notes in particular that, although Plaintiff disputes some of the facts
alleged about the incident of domestic violence relied on in one of the relevant indicated reports
(such as that he poured beer or gasoline on the children’s mother), the Family Court’s decision
notes that one of the children who alleged witnessing the event reported that Plaintiff poured a
liquid on Crowley during the incident. (Dkt. No. 50, Attach. 7, at 3 [Family Court Decision and
Order, Aug. 2, 2017].) To the extent that the DSS Defendants relied on information from other
sources (particularly the children involved) that was not obviously false, the Court cannot say
that any such reliance was conduct that can be called egregious or conscience-shocking.

                                                 33
       The doctrine of qualified immunity protects state actors “from liability for civil damages

insofar as their conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Fabrikant v. French, 691 F.3d 193, 212 (2d Cir.

2012) (quoting Pearson v. Callahan, 555 U.S. 223, 231 [2009]). “To be clearly established, a

right must be sufficiently clear that every reasonable official would have understood that what he

was doing violates that right,” and “[t]he protection of qualified immunity applies regardless of

whether the government official’s error is a mistake of law, a mistake of fact, or a mistake based

on mixed questions of law or fact.” Fabrikant, 691 F.3d at 231. “The principles of qualified

immunity shield an officer from personal liability when an officer reasonably believes that his or

her conduct complies with the law.” Id. at 214.

       Given that Plaintiff has failed to provide any evidence that the allegedly false statements

were, in fact, false, or that Defendants knew their statements were false at the time they made

them, there is no evidence to establish that the Birkshire Defendants or the DSS Defendants were

unreasonable in believing that their making statements related to Plaintiff’s actions and fitness as

a parent complied with the law. See Treistman v. Greene, 12-CV-1897, 2017 WL 5201555, at *5

(N.D.N.Y. Nov. 9, 2017) (applying the doctrine of qualified immunity to child care workers);

Trombley, 929 F. Supp. 2d at 106 (finding that DDS employees were entitled to qualified

immunity because officials of reasonable competence could disagree as to whether their actions

were unlawful given the evidence of neglect); McCluskey v. Comm’r of Nassau Cnty Dept. of

Soc. Servs., 12-CV-3852, 2013 WL 4780954, at *3 (E.D.N.Y. Sept. 5, 2013) (adopting the

magistrate judge’s recommendation that claims against a DSS employee in her official capacity

are shielded by qualified immunity).


                                                  34
        For all the above reasons, the Court finds that, to the extent Defendants are sued in their

official capacities, Plaintiff’s claims must be, and are, alternatively dismissed on the basis of the

doctrine of qualified immunity.

        D.      Whether Plaintiff’s Other Federal Claims Must Be Dismissed

        After careful consideration, the Court answers this question in the affirmative for the

following reasons.

                1.      Claim Under the First Amendment

        Despite asserting a claim under the First Amendment, Plaintiff has not offered any factual

allegations plausibly suggesting any such violation. In particular, despite citing the fact that he is

Muslim, he does not allege facts plausibly suggesting that Defendants’ actions in any way

prohibited him from free exercise of his religion. Although parents have a First Amendment

right to raise and educate their children according to their religious beliefs, when determining

whether such right has been violated, the Court must look at the government’s interest in the

activity allegedly causing the violation. See Wisconson v. Yoder, 406 U.S. 205, 213-14 (1972).

The protection of children and their removal from harmful situations is “a state interest of

sufficient magnitude” to warrant the parent’s decreased ability to have control over the child’s

religious education to the extent that the parent no longer has custody over the child. However,

Plaintiff does not allege that Defendants in any way prevented him from encouraging the Islamic

faith or from engaging in Islamic practices with his children during his permitted visitation time.

Rather, the only way in which Plaintiff alleges Defendants interfered with his right to raise his

children in his religious beliefs is his allegation that they cut his children’s hair despite his

request that they not cut it for religious reasons. The Court cannot say that Defendants’ actions


                                                   35
in cutting Plaintiff’s children’s hair alone plausibly alleges a violation of his First Amendment

right to raise his children according to his religious beliefs, and particularly not when that action

is balanced against the state’s interest in protecting the health and safety of children in its care.

        Plaintiff also has not alleged facts plausibly suggesting that his speech was suppressed or

that Defendants’ actions were in retaliation for his exercise of his First Amendment rights.

Additionally, to the extent Plaintiff might perhaps be attempting to assert claim based on a

violation of his right of intimate association with his children, this claim must fail because the

Second Circuit and courts within this Circuit analyze such claims by applying the principles of

substantive due process (rather than the First Amendment) unless First Amendment interests are

specifically implicated, which, as already discussed, is not the case here. See Uwadiegwu v. Dept

of Soc. Servs. of the Cnty of Suffolk, 91 F. Supp. 3d 391, 397-98 (E.D.N.Y. 2015) (collecting

cases); Garten v. Hochman, 08-CV-9425, 2009 WL 302267, at *6-7 (S.D.N.Y. Jan. 28, 2009)

(collecting cases). Therefore, even construing the Complaint liberally, the Court cannot say that

Plaintiff has alleged facts plausibly suggesting a claim pursuant to the First Amendment.

                2.      Claim Under the Eighth Amendment

        Similarly, despite nominally asserting a claim under the Eighth Amendment, Plaintiff has

not alleged any facts that plausibly suggest any violation of that amendment. In particular, the

Eighth Amendment’s prohibition of cruel and unusual punishments applies only to persons

convicted in criminal proceedings. See City of Revere v. Massachusetts Gen. Hosp., 463 U.S.

239, 244 (1983) (“Eighth Amendment scrutiny is appropriate only after the State has complied

with constitutional guarantees traditionally associated with criminal prosecutions . . . [T]he State

does not acquire the power to punish with which the Eighth Amendment is concerned until after


                                                  36
it has secured a formal adjudication of guilt in accordance with due process of law.”); see also

Whitely v. Albers, 475 U.S. 312, 318 (1986) (“The Cruel and Unusual Punishments Clause ‘was

designed to protect those convicted of crimes,’ . . . and consequently the Clause applies ‘only

after the State has complied with the constitutional guarantees traditionally associated with

criminal prosecutions.’”); Martinez v. Diamond, 15-CV-0246, 2017 WL 4350573, at *2

(S.D.N.Y. July 11, 2017) (finding that the Eighth Amendment did not apply where the plaintiff

was not in custody). Plaintiff has not alleged that he was subjected to any criminal proceedings,

much less convicted and imprisoned on criminal charges, related to the loss of custody of his

children. All of the legal proceedings discussed in the Amended Complaint, including the

neglect proceedings, were civil proceedings in the Family Court. Consequently, the Court finds

that Plaintiff has not pled facts sufficient to plausibly allege a basis for asserting a claim pursuant

to the Eighth Amendment.18

               3.      Claim Under 42 U.S.C. § 1985

       Lastly, Plaintiff has not alleged facts plausibly suggesting that a conspiracy to violate his

rights existed. “To state a civil rights conspiracy under [42 U.S.C.] § 1985(3), a plaintiff must

allege: (1) a conspiracy; (2) for the purpose of depriving, either directly or indirectly, any person

or class of persons of equal protection of the laws, or of equal privileges and immunities under


       18
                Because the Court has now found that Defendant Eaves has not committed any
constitutional violations, there is no need to reach the issue of whether Defendant Birkshire can
be held liable for her actions under a theory of supervisory liability; without a constitutional
violation, there is nothing for a supervisor to be liable for. See Raspardo v. Carlone, 770 F.3d
97, 129 (2d Cir. 2014) (“Because we have held that there was no underlying constitutional
violation, there is also no supervisory liability.”); accord Lawrence v. Evans, 669 F. App’x 27,
28 (2d Cir. 2016); Beaver v. Dippert, 17-CV-0550, 2017 WL 3917037, at *5 (N.D.N.Y. Sept. 6,
2017) (D’Agostino, J.); Flynn v. Ward, 15-CV-1028, 2015 WL 8056060, at *5 (N.D.N.Y. Dec. 4,
2015) (Sharpe, J.).

                                                  37
the laws; and (3) an act in furtherance of the conspiracy; (4) whereby a person is either injured in

his person or property or deprived of any right or privilege of a citizen of the United States.”

Britt v. Garcia, 457 F.3d 264, 270 n.4 (2d Cir. 2006). Plaintiff must also allege that (1) “some

racial, or perhaps otherwise class-based, invidiously discriminatory animus [lay] behind the

conspirators’ action,” and (2) the conspiracy was “aimed at interfering with rights . . . protected

against private, as well as official, encroachment.” Bray v. Alexandria Women’s Health Clinic,

506 U.S. 263, 267-68 (1993) (quoting Griffin v. Breckenridge, 403 U.S. 88, 102 [1971]).

       “Vague and conclusory allegations that defendants entered into a lawful agreement will

not suffice to state a conspiracy claim under either § 1983 or § 1985(3). . . . [i]nstead, a plaintiff

must provide some factual basis supporting a meeting of the minds, such that defendants entered

into an agreement, express or tacit, to achieve some lawful end.” Trombley v. O’Neill, 929 F.

Supp. 2d 81, 97 (N.D.N.Y. 2013) (Suddaby, J.) (internal citations omitted). Under the intra-

corporate conspiracy doctrine, “officers, agents, and employees of a single corporate or

municipal entity, each acting within the scope of his or her employment, are legally incapable of

conspiring with each other.” Trombley, 929 F. Supp. 2d at 97.

       Because all the DSS Defendants are employees of the same organization, no conspiracy

can be found between them based on the intra-corporate conspiracy doctrine given that Plaintiff

has not offered proof that they acted outside the scope of their employment. (Dkt. No. 5, at 2-9

[Pl.’s Am. Compl.].) The only way in which Plaintiff can plausibly suggest a conspiracy is by

alleging facts of a conspiracy between the DSS Defendants (whether individually or together)

and the Birkshire Defendants. However, Plaintiff has not alleged any facts suggesting (much less

plausibly suggesting) that an agreement existed between these Defendants to violate Plaintiff’s


                                                  38
rights by preventing him from regaining custody of his children. Instead, he alleges merely that

both the DSS Defendants and Defendant Eaves made false statements against him, without any

allegation that they were acting in concert in making those statements. Plaintiff therefore has not

alleged facts plausibly suggesting the existence of any conspiracy to deprive him of his rights.

       Additionally, Plaintiff has not alleged facts plausibly suggesting that any conspiracy was

based on his race. Plaintiff does not make any allegations in either the Amended Complaint or

his opposition memorandum of law regarding his race, much less allegations that he was

discriminated against on the basis of his race. Similarly, although he alleges that he is Muslim

(to the extent that his religion would qualify as a class), he does not even attempt to allege that

his religion was the basis for the discriminatory animus allegedly directed towards him. (Dkt.

No. 5, at 13 [Pl.’s Am. Compl.].)

       Because Plaintiff has not alleged facts plausibly suggesting a discriminatory conspiracy

against him, any claim asserted pursuant to 42 U.S.C. § 1985(3) must also be, and is, dismissed.

       E.      Whether Plaintiff’s State Law Claims Must Be Dismissed

       After careful consideration, the Court answers this question in the affirmative for the

following reasons.

       As discussed above, Plaintiff appears to nominally assert a claim for intentional and/or

negligent infliction of emotional distress. A claim of negligent infliction of emotional distress

under New York law requires a plaintiff to prove four elements: (1) that he suffered emotional

distress, (2) a breach of a duty, (3) that the emotional distress was caused by the defendant’s

breach of that duty, and (4) the breach of the duty unreasonably endangered the plaintiff’s own

physical safety. Burroughs v. Mitchell, 325 F. Supp. 3d 249, 284-85 (N.D.N.Y. 2018) (Hurd, J.)


                                                 39
(citing Baker v. Dorfman, 239 F.3d 415, 421 [2d Cir. 2000]); see also Santana v. Leith, 985

N.Y.S. 2d 147, 149 (N.Y. App. Div. 2d Dept 2014) (noting that, although no actual physical

injury is necessary, there must be a breach of a duty owed that either unreasonably endangers the

plaintiff’s physical safety or causes the plaintiff to fear for his or her own safety); accord, United

States ex rel. Rubar v. Hayner Hoyt Corp., 306 F. Supp. 3d 478, 485 (N.D.N.Y. 2018) (Sharpe,

J.). The duty “must be specific to the plaintiff” and “is far more specific than the more

generalized duty to avoid negligently injuring another.” Borroughs, 325 F. Supp. 3d at 285.

       A claim for intentional infliction of emotional distress under New York law also requires

the plaintiff to prove four elements: “(1) extreme and outrageous conduct; (2) intent to cause

severe emotional distress; (3) a causal connection between the conduct and injury; and (4) severe

emotional distress.” Borroughs, 325 F. Supp. 3d at 285 (quoting Bender v. City of New York, 78

F.3d 787, 790 [2d Cir. 1996]).

       Even construing Plaintiff’s Amended Complaint liberally, he has not alleged facts

plausibly suggesting either claim. As to a claim of negligent infliction of emotional distress,

there is no indication of what specific duty Defendants owed to Plaintiff, nor any facts suggesting

that Defendants’ actions breaching any such duty threatened his physical safety in any way or

caused him to reasonably fear for his physical safety. As to a claim for intentional infliction of

emotional distress, Defendants’ conduct in making statements about Plaintiff, his history, and his

actions in connection with the child custody issue, without any evidence to create a genuine issue

of material fact as to whether those statements were true, is not extreme and outrageous.

       For these reasons, Plaintiff’s state law claims also must be, and are, dismissed.

       ACCORDINGLY, it is


                                                  40
      ORDERED that the Birkshire Defendants’ motion for summary judgment (Dkt. No. 50)

is GRANTED; and it is further

      ORDERED that the DSS Defendants’ motion for summary judgment (Dkt. No. 51) is

GRANTED; and it is further

      ORDERED that Plaintiff’s Amended Complaint (Dkt. No. 5) is DISMISSED.

Dated: August 22, 2019
       Syracuse, NY




                                          41
